Citation Nr: 1735639	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to August 1971.

These matters are before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
In December 2013 the Board remanded this matter to the RO for additional development.

The Board finds that there has not been substantial compliance with the December 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter must be remanded.


REMAND

Although further delay is regrettable, the issues of entitlement to service connection for bilateral hearing loss and chronic headaches must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran contends that the claimed chronic headaches are the result of service.  The Veteran's service medical records are silent for a diagnosis of or treatment for headaches.  However, the Veteran was treated for headaches by private doctors after service.

An August 2016 VA examination did not include a review of those private medical records.  Although that examiner considered whether the claimed headaches were secondary to tinnitus in accordance with the remand instructions, the examiner was not fully informed of the pertinent factual premises and medical history of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Since that examination, the Veteran's private medical records have been associated with the record.

The Board finds the VA examiner's August 2016 opinion to be incomplete, since all of the Veteran's medical treatment records were not reviewed and considered by the examiner.  Thus, a VA examination addendum is required to review and consider the private treatment records, and then determine whether the claimed headaches are more likely than not etiologically related to service.

The Veteran also contends that bilateral hearing loss is a result of in-service noise exposure.  The Board notes that the Veteran served as a security specialist and provided lay statements which described noise exposure, and are consistent with the circumstances of the service.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service medical records are silent for a diagnosis of or treatment for any hearing loss disability.  On the Veteran's December 1970 entrance examination, audiological testing found puretone thresholds of 10, 10, 10, 0, 5, 0 in the right ear, and 10, 0, 0, 0, 0, 0 in the left ear at 500, 1000, 2000, 4000, and 6000 Hertz.  On the June 1971 separation examination, audiological testing found puretone thresholds of 10, 5, 5, 5, 5, 15 in the right ear, and 10, 0, 5, 15, 5, 15 in the left ear at 500, 1000, 2000, 4000, and 6000 Hertz.  Therefore, some shift in hearing occurred during service.

An August 2016 VA examination found puretone thresholds of 35, 40, 45, 55, 50, 40 in the right ear, and 30, 35, 45, 40, 45, 40 in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  Speech discrimination scores were 84 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was not likely that the Veteran's hearing loss was due to an event or noise exposure in service, but did not explain the rationale for the opinion.

Unfortunately, the Board finds the VA examiner's August 2016 opinion to be incomplete for rating purposes.  The examiner did not address the in-service incidents described in the Veteran's statements, or the threshold shift that occurred in service.  Additionally, the examiner did not discuss the Institute of Medicine's findings regarding a considerable delay in a Veteran's awareness of the effect of noise on hearing.  That Congressionally mandated and VA-sponsored study found that young adults with slight hearing loss at a high frequency will exhibit greater hearing loss with aging than a young adult with normal hearing.  Comm. on Noise-Induced Hearing Loss and Tinnitus Assoc'd with Military Service from World War II to the Present, Inst. of Medicine, Noise and Military Serv.: Implications for Hearing Loss and Tinnitus 203-204 (Larry E. Humes, Lois M. Joellenbeck, and Jane S. Durch eds., 2005).  Therefore, the Veteran should be provided a VA examination addendum to consider that evidence and determine whether or not the Veteran's current hearing loss disability is more likely than not etiologically related to in-service acoustic trauma.

Since the examiner did not comply with the terms of the December 2013 remand, an additional remand is necessary to schedule examination addendums to obtain a medical opinion in compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination addendum to determine the etiology of claimed chronic headaches.  The examiner should review and consider the Veteran's private medical records.  The examiner should specifically address the Veteran's treatment for headaches and migrainous phenomenon, provided by doctors Liebman and Sergott, respectively.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the claimed chronic headaches are related to, caused by, or aggravated by service.  The examiner should provide a basis and reasoning, other than the lack of service treatment records for headaches, to support the opinion.

2.  Schedule an examination addendum to determine the etiology of bilateral hearing loss.  The examiner should specifically address the threshold shifts shown by the December 1970 entrance examination and June 1971 separation examination, and their relationship, if any, to the Veteran's current hearing loss.  The examiner should consider and address the Veteran's statements regarding in-service noise exposure and their relationship, if any, to the Veteran's current hearing loss.  The examiner should review and discuss the findings of delayed awareness of the effects of noise on hearing, as discussed in the Institute of Medicine's Noise and Military Service study.  Specifically, the examiner should discuss why the Veteran's case is not indistinguishable from the study's findings that slight hearing loss at 6000 Hertz in a young adult can progress greater with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current hearing loss is related to, caused by, or aggravated by service or noise exposure during service.  The examiner should provide a basis and reasoning, other than the lack of service treatment records for hearing loss, to support the opinion.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

